Title: Sunday June 27.
From: Adams, Abigail
To: 


       I have been so sick that I could not be regular in my journal. We have had two days calm since we came to Sea. The rest of the time good winds which have brought us on our Way rejoiceing, for we have not had any bad weather except rain, thunder and lightning one evening which was not severe. I have been surprized at myself to find that I can sleep notwithstanding the lasshing of the waves; and the tumbling of the vessel. This is the 8th day of our imprisonment. We are now about 200 and 50 leagues from Boston. Our Gentleman all civil and polite. This Mr. G——n mentiond in the former part of this journal as an englishman, I rather think is Scotch, and appears to have inflamibility enough to furnish a Waggon load of Baloons. He talks much. His countanance planly speaks the ruleing passions of his mind. He governs himself as he appears to know what belongs to a Gentleman. Our Captain appears more amiable at sea than on shore, his men all still and quiet, nothing severe towards them has yet appear’d. The mate a droll being; swears for all the rest of the Ship. A Good deal in his manners like Captn. Newcombe, has been several times taken during the war, and has many a sad as well as diverting Story to tell which he does with a countanance as droll as you please. He is a right Tar in his manners.
      